Citation Nr: 0503268	
Decision Date: 02/09/05    Archive Date: 02/22/05

DOCKET NO.  02-09 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
psychiatric disability.  

2.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
seizure disorder with amnesia.  

3.  Entitlement to service connection for a headache 
disorder. 

4.  Entitlement to service connection for a back disability.  


REPRESENTATION

Appellant represented by:	Victor M. Valdes, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from January 1975 to March 
1977.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 rating decision of the San 
Juan, the Commonwealth of Puerto Rico Regional Office (RO) of 
the Department of Veterans Affairs (VA).  

The Board observes that service connection was denied for a 
seizure disorder, amnesia and a psychiatric condition in the 
Board's March 1990 decision.  The Board found that inservice 
nervousness was acute and transitory and resolved without any 
findings indicative of a chronic psychiatric disorder during 
service or subsequent to discharge.  In addition, the Board 
found that the veteran did not have a seizure disorder or 
amnesia during service or within the first post-service year.  
On these bases, the Board concluded that a nervous disorder, 
a seizure disorder and amnesia were not incurred in or 
aggravated by service, and the inservice incurrence of 
epilepsy could not be presumed.  The veteran attempted to 
reopen his claim for service connection for these conditions 
in May 2001.  The veteran also raised claims for service 
connection for back disability and for headaches.  

In a November 2004 statement, the veteran's representative 
raised the claim of entitlement to service connection for 
post-traumatic stress disorder.  This matter is referred to 
the RO for all appropriate action and adjudication.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In a June 1989 statement, the veteran reported that he was 
receiving Social Security Administration (SSA) disability 
benefits.  The record, however, does not show that the 
veteran's SSA records were ever obtained.  These records may 
contain evidence relevant to the veteran's claims.  When VA 
is put on notice prior to the issuance of a final decision of 
the possible existence of certain records and their 
relevance, the Board must seek to obtain those records.  
Murincsak v. Derwinski 2 Vet. App 363, 373 (1992).  In Hayes 
v. Brown, 9 Vet. App. 67, 74 (1996), the Court noted the 
Department's "obligation to review a thorough and complete 
record", under which VA is required to obtain evidence from 
the Social Security Administration, including any decisions 
by the administrative law judge, and to give that evidence 
appropriate consideration and weight.  In view of the 
foregoing, this case is remanded to the Board for the 
following actions:

1.  The RO must review the claims file 
and ensure for the claims on appeal that 
all notification and development 
necessary to comply with 38 U.S.C.A. 
§ 5103A (West 2002) and C.F.R. §  3.159 
(2004); as well as VAOPGCPREC 7-2004, is 
fully satisfied.  In particular, the RO 
must inform the claimant (1) about the 
information and evidence needed to 
warrant a grant of the claims on appeal; 
(2) about the information and evidence 
not of record that is necessary to 
substantiate his claims; (3) about the 
information and evidence that VA will 
seek to provide; (4) about the 
information and evidence the claimant is 
expected to provide; and (5) request or 
tell him to provide any evidence in his 
possession that pertains to his claims.  
The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as set forth in the 
VCAA as specifically affecting the issues 
on appeal. 

2.  Per a June 1989 statement, the 
veteran is receiving Social Security 
Administration (SSA) disability benefits.  
The RO should attempt to obtain from the 
SSA the records pertaining to the 
veteran's claim for SSA disability 
benefits, including the medical records, 
that formed the basis of that decision 
and a copy of the SSA determination.  All 
documentation obtained should be 
associated with the veteran's claims 
folder.

3.  Thereafter, the RO should 
readjudicate the claims.  If the benefits 
sought on appeal remain denied, the 
appellant and the appellant's 
representative, if any, should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	C. TRUEBA
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




